The Court
(nem. con.) decided that the demand was waived by the defendant’s declaration that he would not deliver the corn. One count of the declaration averred that the plaintiff was ready at the landing to receive the corn; and Mr. Swann prayed the Court to instruct the jury that, upon that count it was necessary that the plaintiff should prove that fact.
*139But the Couet decided that the plaintiff need not prove that avérment if he proves that the defendant waived the demand, by declaring that he would not deliver the corn if demanded.
Verdict for the plaintiff, 375 dollars.